Appeal from an award to claimant for permanent partial loss of use of Ms right hand. Claimant was employed as a laborer by the employer herein in a quarry in Steuben county, where he was feeding stone into a stone crusher; occasionally unexploded dynamite caps and sticks of dynamite would be found in the stone and it was Ms practice to pick them out before they passed through the crusher. On the day in question he was carrying in Ms hand a dynamite cap described as a dud, wMch he had picked out of the stone; it exploded, causing the injury here involved. The Board found that at the time of the accident claimant violated no instructions as to the handling of the dynamite cap, nor was there any proMbition of the work performed by the claimant pertaining to the disposition of the dynamite caps wliich were removed from the stones wMch were put into the crusher; that he was engaged in carrying out and furthering and advancing the interests of his employer, and Ms act in carrying the dynamite caps to the man in charge of the dynamite was so closely affiliated with claimant’s employment that it constituted a natural incident of said employment. The evidence sustains the findings of the Board. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ.